DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-14 are under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “computer program product comprising a computer-readable storage medium”, with the original specification appearing to disclose a non-transitory medium as exemplary only, and therefore not specifically excluding a signal. The broadest reasonable interpretation of the claims, then, covers a signal, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium, computer readable storage media, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (Please reference the January 26, 2010 memorandum issued by Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office David J. Kappos, titled "Subject Matter Eligibility of Computer Readable Media").

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmons (US20030028873, hereinafter Lemmons) in view of Andrews, II et al. (US20090276805, hereinafter Andrews).

Regarding claims 1-2, 4-5, 7-9, 11-13, and 15-16, 18-20, Lemmons discloses method of video content linking (see Lemmons, at least at Figs. 7-4, and related text) comprising:
receiving user input indicating video content, a first affiliate link, and a first shape information (see Lemmons, at least at [0041]-[0042], [0064]-[0066], [0075]-[0077], Figs. 2-3, and related text); 
forming, based on the user input, affiliate video data (see Lemmons, at least at [0041]-[0042]-[0048], [0064]-[0066], [0075]-[0077], Figs. 2-3, and related text); 
creating, based on the user input, an indication of the affiliate video data (see Lemmons, at least at [0033], [0039], [0046], [0077]-[0078], and related text); 
providing, to a device, the indication via a message (at least transmission/reception of the enhanced video signal, see Lemmons, at least at [0038]-[0039], and related text); 
receiving, based on the indication, a request to transmit the affiliate video data (user clicking the hot label, see Lemmons, at least at [0033]-[0034], [0038]-[0039], and related text); and
transmitting, to the device, the affiliate video data (see Lemmons, at least at Figs. 2, and related text).
Lemmons does not specifically disclose user input including a first timeframe within the video content; or
recording an indication of the transmitting as associated with an affiliate identified by the first affiliate link.
In an analogous art relating to a system for managing media, Andrews discloses user input including a first timeframe within the video content (see Andrews, at least at [0084], and related text); and
recording an indication of the transmitting as associated with an affiliate identified by a first affiliate link (indication of the clicked link is also indication of transmission, see Andrews, at least at [0150], [0170]-[0173], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons to include the limitations as taught by Andrews for the advantage of providing usage information for an owner.
Regarding claims 3 and 10, Lemmons in view of Andrews discloses receiving, based on the first affiliate link, a request for additional data from the device (see Lemmons, at least at Fig. 2, and related text); and 
transmitting, based on the first affiliate link, a response customized with affiliate information (see Lemmons, at least at Fig. 2, and related text).
Regarding claims 6 and 14, Lemons in view of Andrews discloses providing the indication for sale (see Andrews, at least at [0150], [0170]-[0171], and related text), but does not specifically disclose transmitting further comprises transmitting an indication of the affiliate to an affiliate server. However, it is very well-known and common in the art for ad effectiveness/usage reports and such to be transmitted to the ad’s owner for the advantage of providing ad effectiveness information. Therefore, the Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Andrews such that the reports were transmitted/sold to the content owner for the advantage of providing notifying the owners of the content’s effectiveness.
Regarding claim 17, Lemmons in view of Andrews discloses indications of resources including an indication of a resource for affiliate data, but does not specifically disclose wherein to create the indication of the affiliate video data further comprises to create an indication of resource for video data. However, it is very well-known and common in the art for different types of information to be provided via different resource links, including other videos for the advantage of providing diverse information for users. Therefore, the Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lemmons in view of Andrews to include the specific limitation as above providing diverse information for users.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421